Citation Nr: 1807241	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to a service-connected lumbar spine disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergic rhinitis, and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for dizziness, to include a vestibular condition such as vertigo due to medication.

6.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, to include extraschedular consideration.

7.  Entitlement to an evaluation in excess of 10 percent for hypothyroidism, status post thyroidectomy.

8.  Entitlement to an evaluation in excess of 30 percent for migraines.

9.  Entitlement to an effective date prior to December 18, 2013, for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from June 1985 to May 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2012, December 2012, November 2013 and March 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran timely perfected her Substantive Appeals to the Board. 

The issues of entitlement to service connection for degenerative joint disease of the right knee, bilateral hearing loss, sinusitis, dizziness; and entitlement to increased evaluations for a lumbar spine disability, hypothyroidism and migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2011 rating decision denied entitlement to service connection, in relevant part, for a right knee disability secondary to the Veteran's service-connected lumbar spine disability.  The Veteran did not appeal the RO determination or present new evidence within one year of the rating decision.  As such, this decision is final.   

2.  Evidence has been received since the May 2011 rating decision that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to the Veteran's service-connected lumbar spine disability.  As such, the claim is reopened.

3.  A December 2007 rating decision denied entitlement to service connection, in relevant part, for allergic rhinitis.  The Veteran did not appeal the RO determination or present new evidence within one year of the rating decision.  As such, this decision is final.

4.  Evidence received since the December 2007 rating decision is cumulative, and does not address the unestablished nexus element required to afford service connection for allergic rhinitis.  As such, the claim is not reopened.  

5.  The Veteran's entitlement to a grant of service connection for major depressive disorder arose as of December 18, 2013, the date of receipt of the claim; there is no evidence of any evidence or statement that would qualify as an informal or formal claim prior to this date.




CONCLUSIONS OF LAW

1.  The May 2011 rating decision denying the claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the May 2011 denial of service connection for a right knee disability, and as such, the claim is reopened.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).

3.  The December 2007 rating decision denying the claim of entitlement to service connection for allergic rhinitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  Evidence received since the December 2007 rating decision is not new and material, and the criteria for reopening of the claim for entitlement to service connection for allergic rhinitis have therefore not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for an effective date prior to December 18, 2013, for the grant of service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



II.  New and Material Evidence

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

Right Knee Disability

The Veteran's claim of entitlement to service connection for a right knee disability was initially denied in May 2011.  The RO stated that there was insufficient evidence reflecting a present disability, nor was there evidence of record to support a nexus between service and the claimed disability.  In that decision, the RO stated that they had not received evidence to substantiate either the present disability or the relationship to service.  

Evidence received since the May 2011 rating decision includes both private medical records and a February 2014 VA examination that diagnosed the Veteran with mild degenerative joint disease of the right knee.  This evidence is both new and material evidence as it has not previously been introduced into the record, and it is neither cumulative nor redundant of the evidence previously of record.  Furthermore, it confirms the existence of a present disability and thus raises a reasonable possibility of substantiating the claim.  Therefore, such evidence is new and material, and the claim of entitlement to service connection for degenerative joint disease of the right knee is reopened.

Allergic Rhinitis

The Veteran contends that she is entitled to service connection for allergic rhinitis, which was previously denied in a December 2007 rating decision.  The Veteran's claim was denied due to insufficient evidence establishing a nexus between the Veteran's allergic rhinitis and her active duty service.  Furthermore, the RO noted that seasonal and other acute allergic manifestations were regarded as acute diseases that healed without residual disability, which would not warrant consideration of service connection.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.

Since the December 2007 rating decision became final, the Veteran introduced new medical treatment records from the VA Medical Center (VAMC) indicating that she has chronic allergic rhinitis.  In October 2013, treatment records note allergic rhinitis as a chronic issue.  In January 2014, treatment records note a history of allergic rhinitis.  In October 2015, private treatment records noted a diagnosis of chronic rhinitis.  Medical evidence of record introduced after December 2007 does not address the relationship between the Veteran's allergic rhinitis and active duty service.

While the Board notes that it is remanding many of the Veteran's issues on appeal due to missing medical records, those records address the Veteran's treatment of the disabilities on appeal.  Such records do not, in their ordinary course, identify the etiology of ongoing chronic conditions.  The Veteran also indicated that she sought specialized private treatment for her sinus troubles, and, based upon the present evidence of record, there is no indication that any of these treatment notes are outstanding.  

In sum, the evidence offered by the Veteran does not raise a reasonable possibility of substantiating the claim regarding her allergic rhinitis.  The majority of the evidence provided subsequent to the final rating decision has addressed diagnosis and treatment of the Veteran's allergic rhinitis.  No evidence has been provided regarding its relationship to active duty service.  As such, this new evidence does not raise a reasonable possibility of substantiating the claim, and is therefore not new and material for the purposes of reopening the claim.

III.  Earlier Effective Date

The Veteran also contends that she is entitled to an effective date prior to December 18, 2013, for the grant of service connection for major depressive disorder.  However, as outlined below, the preponderance of the evidence of record demonstrates that the record contains no evidence of a formal or informal claim received prior to December 18, 2013.  As such, an earlier effective date is not warranted.  

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran contends that she is entitled to an effective date prior to December 18, 2013, as her major depression stems from medication used to treat her hyperthyroidism.  The Veteran stated that an earlier effective date is warranted due to the years she spent working to find the proper dosage of medication for her condition and its resulting symptoms.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed a claim of entitlement to service connection for mood swings caused by her medication on December 18, 2013.  The evidence of record does not reflect another claim for an acquired psychiatric disorder that closely approximated this prior to December 2013.  There is no formal claim or any informal statement expressing an intent on the part of the Veteran to seek benefits for a psychiatric disorder.  As such, there is no basis upon which to establish an earlier effective date.  

Unfortunately, the Veteran is not entitled to an effective date prior to December 18, 2013, the date of her original claim.  While she may have experienced symptoms of major depressive disorder prior to her official claim, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, supra.  As such, the earliest effective date the Veteran is entitled to is December 18, 2013, the date on which she filed her claim of entitlement to service connection for mood swings.  


ORDER

1.  New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to a service-connected lumbar spine disability, is reopened.

2.  The application to reopen a claim of entitlement to service connection for allergic rhinitis is denied.

3.  Entitlement to an effective date earlier than December 18, 2013, for the grant of service connection for major depressive disorder is denied.


REMAND

Unfortunately, remand is necessary to adjudicate the remaining issues on appeal.

At the outset, the Board notes that relevant medical records associated with the claims file appear to be incomplete.  In a November 2016 VA examination report, the examiner cites May and August 2016 treatment records discussing the symptoms of her hypothyroidism.  In March 2014, the Veteran indicated in a statement that she received medical treatment for all of her conditions on appeal from the 377th Medical Group.  The last contact with the 377th Medical Group based upon the record was July 2015.  It is clear, however, that records from 2016 regarding the Veteran's disabilities on appeal were available and reviewed by at least one VA examiner.  While it is unclear which conditions are specifically referenced in these new medical records, the Veteran's statement that all of her disabilities on appeal were treated at that facility is sufficient to remand the remaining claims in order to complete evidentiary development.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

While the evidentiary record must be fully developed before the issues on appeal are adjudicated, previous VA examinations assessing specific disabilities also require modifications on remand.

Right Knee Disability

The Veteran's February 2014 VA examination is inadequate for adjudicative purposes as it does not provide a thorough rationale for the conclusions drawn.  

In the report, the examiner opined that the Veteran's knee disability was less likely than not related to her service-connected disability.  The examiner stated that the Veteran was able to wear shoes with elevated heels.  Apparently, as a result, the examiner felt that her knee disability was not permanently aggravated beyond its natural course.  No explanation was provided as to why the Veteran's ability to wear high heels was relevant to the etiology of her knee disability, nor is it clear why this fact was provided in the rationale.  To the best of the Board's knowledge, and mindful of the limits imposed by Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), an individual's choice of footwear presumably has minimal relevance in the discussion of an etiological relationship between two disabilities.  If such significance exists, the examiner failed to provide a medically sound explanation for how the choice of footwear would demonstrate that the Veteran's right knee disability is not secondary to her service-connected lumbar spine disability or military service.  On its face, this rationale is wholly insufficient for the purposes of adjudication.

Additionally, the VA examination report failed to provide an opinion with respect to direct service connection.  While the Veteran contends that her knee disability is secondary to her lumbar spine disability, the Board has an obligation to consider all reasonably raised theories of entitlement to service connection, even if not specifically raised by the claimant.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).  In the context of a service connection claim, theories of entitlement such as direct service connection, secondary service connection and presumptive service connection are deemed as part of the appeal regardless of when the issue has been raised in the record.  See Bingham, supra.  Unfortunately, the Veteran's examination report reflects an opinion with respect to secondary service connection, but does not adequately address the theory of direct service connection.  As such, the claim must be remanded for a new examination with a new VA examiner.

Dizziness

The Veteran's February 2014 VA examination to assess her dizziness is also inadequate for adjudicative purposes.  After examination, the examiner was unable to diagnose her with vertigo or any other condition, aside from noting subjective symptoms of dizziness.  The examiner did not discuss the effect of any of her medications despite acknowledging subjective symptoms.  Private medical records reflect complaints of dizziness as early as December 2013 with a change in medication.  VA Medical Center (VAMC) records indicate a diagnosis of vertigo in or around January 2015, and note that the Veteran was on medication for the disorder.  That prescription was previously filled in October 2014, though there is no indication as to when the medication was initially prescribed.  As there is a present diagnosis of vertigo and the examiner's opinion fails to account for side effects of medications taken for her service-connected disabilities, a new examination must be rendered on remand in order to provide an etiological opinion with respect to this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lumbar Spine Disability

The Veteran's April 2016 VA examination assessing her lumbar spine disability presents a number of contradictions when considered with the remainder of the medical evidence of record, and such discrepancies must be resolved before adjudicating this issue.  See id.  

The Veteran reported in her August 2013 VA examination that she experienced constant pain in her lumbar spine with flare ups that make it difficult to use the stairs.  Functional loss resulted from less movement than normal and pain on movement.  Deep tendon reflexes were hypoactive, and the Veteran experienced symptoms of radiculopathy in both lower extremities.  The Veteran was also diagnosed with intervertebral disc syndrome (IVDS) with no incapacitating episodes within the previous 12 months.  The Veteran reported difficulty at work while lifting files or sitting for prolonged periods of time.

In April 2016, the Veteran reported symptoms consistent with her previous VA examination, but the pain lasted longer and was more frequent.  Treatment records from October 2015 indicate pain that radiated into her tailbone associated with her lumbar spine disability.  The examiner, however, did not find any pain on the examination, or with weight-bearing.  No flare ups were purportedly reported.  No symptoms of radiculopathy were noted, nor was the Veteran diagnosed with IVDS.  

Clarification is required regarding the nature and severity of the Veteran's lumbar spine disability.  Discrepancies between the two examination reports should be explained in a new examination report, particularly with the previous diagnoses of radiculopathy and IVDS.  As such, a new examination is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal, to include any and all outstanding records from the 377th Medical Group.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and her representative, and afford an opportunity for her to provide these outstanding records.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.

3.  Once the aforementioned development is complete, schedule the Veteran for a VA examination with a new examiner to determine the nature and etiology of her right knee disability, as well as the severity of her lumbar spine disability.  The entire claims file must be reviewed, including a copy of this remand.  Review of these documents should be noted in the claims file.  The examiner must consider the Veteran's lay reports of observable symptomatology, as well as symptoms experienced during flare ups and/or after repetitive use.  Once a review of the file has been conducted, the examiner must opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began during active service, is related to an incident of service, or began within one year after discharge from active service?

(b)  Otherwise, is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was proximately due to or the result of her service-connected disabilities?

(c)  Describe, in detail, the present severity of the Veteran's lumbar spine disability.  Please discuss whether she has a present diagnosis of radiculopathy or IVDS, and, if not, distinguish these findings from the August 2013 VA examination. 

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination to assess the nature and etiology of her sinusitis.  The entire claims file must be reviewed, including a copy of this remand.  Review of these documents should be noted in the claims file.  The examiner must consider the Veteran's lay reports of the onset of observable symptomatology, and onset during service.  Once a review of the file has been conducted, the examiner must opine as to the following:

(a)  State whether the Veteran has a present diagnosis of sinusitis.

(b)  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis began during active service, is related to an incident of service, or began within one year after discharge from active service.

(c)  If the Veteran does not have a diagnosis of sinusitis, reconcile this conclusion with medical evidence of record indicating such a diagnosis, as well as the Veteran's ongoing reports of sinus-related symptomatology since discharge from service.  

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

5.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination with a new examiner to assess the nature and etiology of her vertigo, alternatively claimed as dizziness, to include as a result of medication taken for her service-connected disabilities.  The entire claims file must be reviewed, including a copy of this remand.  Review of these documents should be noted in the claims file.  The examiner must consider the Veteran's lay reports of the onset of observable symptomatology, and January 2015 treatment records indicating ongoing diagnosis and treatment.  Once a review of the file has been conducted, the examiner must opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo began during active service, is related to an incident of service, or began within one year after discharge from active service.

(b)  Otherwise, is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo was proximately due to or the result of her service-connected disabilities, to include medication taken to treat those disabilities.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

6.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination to assess the present severity of her hypothyroidism.  The entire claims file must be reviewed, including a copy of this remand.  Review of these documents should be noted in the claims file.  The examiner must consider the Veteran's lay reports of the onset of observable symptomatology, and 377th Medical Group treatment records indicating symptomatic hypothyroidism as well as a history of varying TSH levels.  Once a review of the file has been conducted, the examiner must opine as to the following:

(a)  Describe the present nature and severity of the Veteran's hypothyroidism.

(b)  Indicate whether she suffers from the following symptoms as a result of her hypothyroidism: fatigability, constipation, mental disturbance, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, or bradycardia. 

If the Veteran is found to have mental disturbance as a result of her hypothyroidism, obtain an addendum opinion from an appropriate clinician regarding the nature of that mental impairment, and whether her presently service-connected major depressive disorder is related to her hypothyroidism.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

7.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


